Tüeítey, J.,
delivered the opinion of the Court.
The objection made to the record that the bill of exceptions is not signed by the Circuit Judge, is fatal. To hold otherwise, would be to open wide a door to confusion and fraud, and to invite unscrupulous parties to flood the dockets of this Court with unidentified and unauthenticated files purporting to be records. The truth of the case being fairly stated in the bill of exceptions, the Judge shall sign the same, which thereupon becomes a part of the record in the cause. Code, 2968.
“A bill of exceptions to become a part of the record, must be made up and signed by the Judge at the term in which the trial is had.” McGavock v. Puryear, 6 Cold., 34.
This rule is sound in principle, and although it may ■'Operate thardly, and with seeming harshness in this case, in which the bill of exceptions is not signed at all, and in which the failure .to have it signed is the result of oversight, yet we cannot infringe a rule so important and necessary in practice, and so vital to the interests of litigants'.
The appeal is dismissed.